Exhibit 10.3

 

STOCK TRADING AGREEMENT

 

This Stock Trading Agreement (this “Agreement”) is made as of the 31st day of
May, 2003 between Dale Hoppensteadt (the “Stockholder”) and Electric City Corp.,
a Delaware corporation (the “Corporation”) (collectively, the “Parties”).

 

WHEREAS, the Parties desire to set forth certain understandings between them;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the Parties hereto, the Parties do hereby agree as
follows:

 

Section 1.               Trading Restrictions.

 

1.1           Arranged Sales.  With respect to any sales by the Stockholder of
Common Stock (or securities convertible or exercisable for shares of Common
Stock) into the public market, the Stockholder agrees to use reasonable efforts
to try to effect such sales in block trades of not less than 5,000 shares
through arranged sales, rather than using open market sales.  Anytime the
Stockholder wishes to sell 5,000 or more shares of Common Stock into the public
market he will contact a stock broker or agent designated by the Corporation and
inform such broker or agent of his desire to sell and the number of shares of
Common Stock which he desires to sell.  If the Stockholder desires to sell not
more than 50,000 shares, the broker or agent shall have thirty (30) business
days after such notice to sell the shares of Common Stock which the Stockholder
desires to sell.  If the Stockholder desires to sell a more than 50,000 shares
of Common Stock, or more, the broker or agent shall have sixty (60) business
days after such notice to sell the shares of Common Stock which the Stockholder
desires to sell.  The applicable period of time in which the broker or agent
shall attempt to sell the block of shares under the preceding two sentences is
referred to herein as the “Solicitation Period”.  If the broker or agent is
unable to sell the shares in one or more block sales of at least 5,000 shares
each at a price or prices acceptable to the Stockholder prior to the expiration
of the Solicitation Period, then the Stockholder shall thereafter be free to
attempt to sell the shares in a publicly traded transaction through a
broker-dealer or with a market maker of his choice, subject to the restrictions
of section 1.2 and to compliance with all applicable laws and regulations.

 

1.2           Restricted Trading.  Subject to the first sentence of section 1.1,
shares owned by Stockholder sold in a publicly traded transaction through a
broker-dealer or with a market maker may only be sold in amounts not to exceed
on any trading day five percent (5%) of the average daily trading volume of the
Common Stock over the prior ten (10) trading days; provided that if the Common
Stock is trading below $1.00 per share, the maximum amount of shares which the
Stockholder may sell on any trading day shall not exceed three percent (3%) of
the average daily volume during the prior ten (10) trading days.  Shares sold in
trades subject to this Section 1.2 must be executed during regular trading hours
and cannot be sold as an opening transaction on, or sold in the first hour or
the last hour of regular trading hours of, any trading day.

 

1

--------------------------------------------------------------------------------


 

1.3                                 Trading Blackouts.  Notwithstanding the
provisions of Section 1.2, the Corporation, at its sole option, may direct the
Stockholder to not engage in any sales of shares of Common Stock on any trading
day, provided that the Corporation’s right to take such action shall be limited
to not more than ten (10) trading days in each period of year (with the first
period of one year commencing on the date of this Agreement).

 

1.4                                 Corporate Action.  Stockholder agrees that
the Corporation may withhold its cooperation and any requested or required legal
opinion for any transaction which violates the terms of this Agreement.

 

Section 2.                                            Private Sales; Transfers
to Affiliates.

 

2.1                                 Right of First Offer Re Private Sales. 
Notwithstanding Sections 1.1, 1.2, 1.3 and 1.4 hereof, subject to compliance
with this Section 2.1 Stockholder may sell shares of Common Stock (or securities
convertible or exercisable for shares of Common Stock).  If the Stockholder
desires to sell any of his shares of Common Stock (or securities exercisable or
exchangeable for or convertible into shares of Common Stock) in a private
transaction, the Stockholder shall send written notice (the “Sale Notice”) of
such intent to the Corporation containing the following information:


 


(A)                                  THE NUMBER OF SHARES OF COMMON STOCK OR
OTHER SECURITIES THE STOCKHOLDER DESIRES TO SELL;


 


(B)                                 THE PROPOSED SALE PRICE PER SHARE OR PER
SECURITY, AS APPLICABLE; AND


 


(C)                                  ANY OTHER MATERIAL TERMS OF THE OFFER.

 


THE CORPORATION SHALL HAVE FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE SALE
NOTICE (THE “ELECTION PERIOD”) TO ELECT TO PURCHASE THE COMMON STOCK OR OTHER
SECURITIES THAT ARE THE SUBJECT OF THE SALE NOTICE BY GIVING THE STOCKHOLDER
WRITTEN NOTICE THEREOF WITHIN THE ELECTION PERIOD, IN WHICH CASE THE STOCKHOLDER
AND THE CORPORATION SHALL COMPLETE SUCH SALE WITHIN FIVE (5) BUSINESS DAYS AFTER
THE CORPORATION GIVES SUCH ELECTION NOTICE ON THE TERMS SET FORTH IN THE SALE
NOTICE.  IF THE CORPORATION DOES NOT ELECT TO PURCHASE WITHIN THE ELECTION
PERIOD, THEN THE STOCKHOLDER MAY SELL THE COMMON STOCK OR OTHER SECURITIES THAT
ARE THE SUBJECT OF THE SALE NOTICE ON TERMS NO LESS FAVORABLE TO THE STOCKHOLDER
THAN THOSE SET FORTH IN THE SALE NOTICE IN A PRIVATE SALE TO ANY THIRD PARTY
WITHIN TEN (10) BUSINESS DAYS AFTER THE DATE OF THE SALE NOTICE.

 


2.2           TRANSFER TO AFFILIATES.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, STOCKHOLDER MAY TRANSFER ANY COMMON STOCK (OR
SECURITIES EXERCISABLE OR EXCHANGEABLE FOR OR CONVERTIBLE INTO SHARES OF COMMON
STOCK) HE OWNS TO ANY MEMBER OF HIS IMMEDIATE FAMILY, ANY TRUST FOR THE BENEFIT
OF HIMSELF OR MEMBERS OF HIS IMMEDIATE FAMILY, OR ANY OTHER ENTITY WHICH IS
WHOLLY-OWNED BY STOCKHOLDER AND MEMBERS OF HIS IMMEDIATE FAMILY WITHOUT
COMPLYING WITH THE FOREGOING PROVISIONS OF THIS AGREEMENT; PROVIDED THAT ANY
SUCH TRANSFEREE SHALL BECOME A SEPARATE PARTY TO THIS AGREEMENT ON TERMS SIMILAR
TO THOSE APPLICABLE TO STOCKHOLDER AND HIS, HER OR ITS OWNERSHIP AND SALES OF
SHARES OF COMMON STOCK OR OTHER SECURITIES SHALL THEREAFTER BE SUBJECT TO THE
TERMS HEREOF ON THE SAME BASIS AS IS APPLICABLE TO


 

2

--------------------------------------------------------------------------------


 


STOCKHOLDER (PROVIDED FURTHER THAT FOR PURPOSES OF COMPLYING WITH THE OBLIGATION
TO USE REASONABLE EFFORTS TO EFFECT BLOCK SALES OF 5,000 SHARES OR MORE,
STOCKHOLDER AND ANY SUCH TRANSFEREE(S) MAY AGGREGATE SHARES WHICH THEY SELL AT
THE SAME TIME).

 

Section 3.               Term and Termination.

 

3.1           Term. This Agreement shall become effective as of the date first
written above and shall terminate upon the third anniversary thereof, or, if
earlier, on the date (a) when Stockholder ceases to own any shares of Common
Stock or options or other rights to acquire shares of Common Stock from the
Corporation, or (b) of consummation of a sale of substantially all of the assets
or stock of ECC or a merger or consolidation involving ECC in which ECC is not
the surviving corporation.  Within thirty (30) days prior to the fifth
anniversary of this Agreement (or any subsequently scheduled termination date),
the Corporation and the Stockholder shall meet to determine, in good faith, if
this Agreement should be extended in the best interests of the Corporation and
its shareholders.  The Corporation and the Stockholder agree in good faith to
extend this Agreement for additional periods of time to be agreed upon, and to
make any reasonable revisions hereto in connection therewith, if the purposes
for which this Agreement has been entered into continue to be reasonable.

 

Section 4.               General Provisions.

 

4.1           Notices.  All notices required or permitted by this Agreement
shall be in writing and either delivered personally or by express courier
service (such as Federal Express) or by registered or certified mail, return
receipt requested, postage and registration fees prepaid, addressed as follows:

 

If to the Stockholder, to his address as appears on the stock transfer books and
records of the Corporation.

 

If to the Corporation, to 1280 Landmeier Road, Elk Grove Village, Illinois 
60007, Attention: Chief Executive Officer

 

Or to such address as either Party hereto may specify by a writing given to the
other Party in accordance with the requirements of this section.  Notices shall
be deemed given on the date of personal delivery (if delivered personally) or
the date of delivery by express courier service (if delivered by such means) and
notices sent by registered or certified mail shall be deemed delivered on the
third business day following deposit of the notice in the United States mail.

 

4.2           Binding Effect.  This Agreement shall inure to the benefit of and
shall be binding upon the Parties hereto, their respective executors,
administrators, other personal representatives, successors and assigns.

 

4.3           Counterparts.  This Agreement may be signed in any number of
counterparts each of which shall be deemed an original but all of which, taken
together, shall be and constitute one document.

 

3

--------------------------------------------------------------------------------


 

4.4           Descriptive Headings.  Headings of paragraphs and sections herein
are for convenience only and do not define, limit or construe the contents of
the sections to which they refer or pertain or otherwise constitute a part of
the meaning of this Agreement.

 

4.5           Amendments.  This Agreement may not be amended, or any provisions
hereof waived, without the written approval of both Parties.

 

4.6           Governing Law; Severability.  This Agreement will be governed by
and construed and enforced in accordance with the laws of the State of Illinois
without giving effect to any conflicts of laws provisions.  Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall (a) be reformed by the Parties to reflect the intent of the Parties, or
(b) if reformation is not possible, be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

 

4.7           Arbitration.  The Parties agree that in the event of any and all
disagreements and controversies arising from this Agreement, the breach,
termination or validity hereof or the dealings between the Parties relating
hereto, such disagreements and controversies shall be subject to binding
arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association, with such arbitration
to be conducted in Chicago, Illinois before one neutral arbitrator.  Either
Party may apply to the arbitrator seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Without
waiving any remedy under this Agreement, either Party may also seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that Party, pending the establishment of the
arbitral tribunal (or pending the arbitral tribunal’s determination of the
merits of the controversy).  In the event of any such disagreement or
controversy, neither Party shall directly or indirectly reveal, report, publish
or disclose any information relating to such disagreement or controversy to any
person, firm or corporation not expressly authorized by the other Party to
receive such information or use such information or assist any other person in
doing so, except to comply with actual legal obligations of such Party or unless
such disclosure is directly related to an arbitration proceeding as provided
herein, including, but not limited to, the prosecution or defense of any claim
in such arbitration.  The costs and expenses of the arbitration (excluding
attorneys’ fees) shall be paid by the non-prevailing Party or as determined by
the arbitrator.  This Section 4.7 shall survive the termination of this
Agreement.

 

4.8           Entire Agreement.  This Agreement sets forth the entire
understanding of the Parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter
and supersedes any and all prior negotiations, correspondence and
understandings.  This Agreement is the result of negotiation and accordingly,
the normal rules of construction to the effect that any ambiguity shall be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

[Balance of page intentionally left blank; signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Stockholder and the Corporation have executed this Stock
Trading Agreement as of the day and year first written above.

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

/s/ Dale Hoppensteadt

 

 

Dale Hoppensteadt

 

 

 

 

 

 

 

 

ELECTRIC CITY CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

Name:

Jeffrey Mistarz

 

 

Title:

CFO & Treasurer

 

 

5

--------------------------------------------------------------------------------